Citation Nr: 1141429	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-33 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which confirmed a prior denial for PTSD.  The Veteran filed a notice of disagreement in October 2007.  A statement of the case was issued in July 2009.  A supplemental statement of the case was issued in August 2009.  The Veteran perfected her appeal in September 2009.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  

In her September 2009 substantive appeal, the Veteran requested a hearing before the Board to be held at her local RO.  In June 2011, the Veteran was notified that her hearing was scheduled for August 2, 2011.  She was informed that the Board proposed to conduct her hearing using "video conferencing" techniques.  She was further informed that she was not required to accept this form of hearing.

In June 2001, the Veteran declined the video hearing and indicated that she preferred to wait for a future visit by a member of the Board.  She stated that she understood the new hearing date may be many months away.  To date, the hearing has not been rescheduled and there is no indication in the record that the Veteran has withdrawn her hearing request.

Therefore, the appeal must be remanded so the Veteran can be scheduled for a personal hearing before the Board to be held at her local RO as requested.  38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board travel board hearing at the RO, and not a video hearing.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

